Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/21 has been entered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3-8, 10-20 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1.	a computer implemented method for providing a lottery ticket game, the method comprising:
providing a lottery ticket for purchase wherein the lottery ticket comprises a physical substrate;
processing a purchase of the lottery ticket, wherein the lottery ticket was part of a purchase transaction comprising at least one good or service and the lottery ticket;
establishing a prize amount for the lottery game which is equal to a purchase price of the at least one good or service;
establishing, at a time of the purchase transaction, a winning value amount for the lottery ticket, wherein the winning value of the lottery ticket is equal to the prize amount for the lottery game;
initiating the lottery game upon the processing of the purchase of the lottery ticket
communicating a result of a lottery game comprising the lottery ticket.
The above underlined portion of representative claim 1 recites a judicial exception because the steps are all of the steps could be performed entirely with the human mind or with pen and paper, as a user could simply offer a lottery ticket, accept some form of payment, decide a prize amount, determine a winner, and verbally communicate the result.  Further, providing a lottery ticket and processing a purchase are commercial or legal interactions such as sales activity or behaviors.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
The computer implemented method of claim 1 as well as the additional limitations of Claim 15 of a point of sale, and a purchase transaction processor however this is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
The lottery ticket comprising a physical substrate is an insignificant extra solution activity, see MPEP 2106.05(g).  First, this appears to be data outputting which is interpreted by the courts as insignificant extra solution activity.  Further, Instant application paragraph [0020] describes redemption of winnings wherein the ticket distributor sends a message to the POS to indicate a different tender type and amount to be paid out, or receipt of a cash value reward via the loyalty app, thus removing the need of the physical substrate.  Further, one example from MPEP 2106.05(g) includes an insignificant application of “printing or downloading generated menus”, similarly to printing of the generated lotto ticket on a substrate. 
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
The computer implemented method of claim 1 as well as the additional limitations of Claim 15 of a point of sale, and a purchase transaction processor does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
The lottery ticket comprising a physical substrate does not amount to significantly more as is an insignificant extra solution activity, see MPEP 2106.05(g).  First, this appears to be data outputting which is interpreted by the courts as insignificant extra solution activity.  Further, Instant application paragraph [0020] describes redemption of winnings wherein the ticket distributor sends a message to the POS to indicate a different tender type and amount to be paid out, or receipt of a cash value reward via the loyalty app, thus removing the need of the physical substrate.  Further, one example from MPEP 2106.05(g) includes an insignificant application of “printing or downloading generated menus”, similarly to printing of the generated lotto ticket on a substrate. 
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 3-8, 10-14, and 16-23 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 8, 10-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zygula (US 20170091742) in view of Marshall (US 20020116266).
In claim 1, Zygula discloses 
Providing a lottery ticket for purchase (paragraph 7 “the difference between the purchase price and the round up price of $0.25 may be used to purchase a portion of a lottery ticket”)
Processing a purchase of the lottery ticket, wherein the lottery ticket was part of a purchase transaction comprising at least one good or service and the lottery ticket and (paragraphs 7-9 “upon completion of a transaction including the purchase of an item from the merchant”)
Communicating a result of a lottery game comprising the lottery ticket (paragraph 8-11 , receive winning funds associated with the winning lottery ticket number from the master lottery server, and distribute to each of the user identities associated with a lottery ticket number that matches the winning lottery ticket number, the fractional winning amount)
Zygula fails to disclose establishing at a time of the purchase transaction, a prize amount for the lottery game which is equal to a purchase price of the at least one good or service, establishing a winning value amount for the lottery ticket wherein the winning value of the lottery ticket is equal to the prize amount of the lottery ticket, initiating the lottery game upon the processing of the purchase of the lottery ticket, and wherein the lottery ticket comprises a physical substrate however Marshall discloses establishing at a time of the transaction a prize amount for the lottery game which is equal to a purchase price of the at least one good or service, establishing a winning value amount for the lottery ticket wherein the winning value of the lottery ticket is equal to the prize amount of the lottery ticket (paragraph 13 “a prize for winning the lottery may be the provision of the good or service at […] no cost”  “determining the size or value of a prize for winning… the chance of winning the lottery or the nature or value of the prize may be based in part on the recorded dates of submission of bill payment… the calculation of the size or value of the lottery prize or reward may be based in part on the measured number of days in advance of the applicable bill or invoice due date that the bill or invoice payment was received by the service provider” Paragraph 14 “the card is printed indicating the prize that is awarded”.  ) initiating the lottery game upon the processing of the purchase of the lottery ticket (paragraph 14 discloses an instant win type lottery game in which the player immediately learns whether the player has won.), wherein the lottery ticket comprises a physical substrate (” Paragraph 14 “the card is printed indicating the prize that is awarded”).  Although Marshall does not teach  purchasing of the lottery ticket, this is taught in Zygula, thus the invention is taught in combination, as Zygula teaches purchasing of a lottery ticket as described above, and Marshall teaches initiating the game immediately after the receipt of payment for the good or service.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zygula with Marshall in order to allow for the user to receive the good or service as the prize of the award for increased excitement of the player as well as in order to offer a wider range of gambling options to the customer.
In claim 15, Zygula discloses
A lottery ticket provider (paragraph 7, purchase a portion of the lottery ticket means this is a lottery ticket provider, figure 1 #18 as well as #20)
A lottery game provider (paragraph 7, figure 1 #38)
A point of sale wherein the point of sale determines the purchase price of the at least one good or service (paragraph 7, point of sale system figure 1 #22, paragraph 23, the purchase price is determined to be $16.75 and rounded up to $17)
A purchase transaction processor (paragraph 7, the fractional transaction server stores the ownership fraction associated with each user identity of the lottery ticket, figure 1 #12)
Zygula fails to disclose the lottery game comprises a lottery game prize wherein the lottery game prize is equal to a purchase price of at least one good or service at a time of a purchase transaction for the at least one good or service, the lottery game is initiated upon the processing of the purchase of the lottery ticket at the time of a purchase transaction for the at least one good or service, and wherein the lottery ticket comprises a physical substrate, however Marshall discloses the lottery game comprises a lottery game prize wherein the lottery game prize is equal to a purchase price of at least one good or service at a time of the purchase transaction for the at least one good or service (paragraph 13 “a prize for winning the lottery may be the provision of the good or service at […] no cost” “determining the size or value of a prize for winning… the chance of winning the lottery or the nature or value of the prize may be based in part on the recorded dates of submission of bill payment… the calculation of the size or value of the lottery prize or reward may be based in part on the measured number of days in advance of the applicable bill or invoice due date that the bill or invoice payment was received by the service provider”) the lottery game is initiated upon the processing of the purchase of the lottery ticket at the time of a purchase transaction for the at least one good or service (paragraph 14 discloses an instant win type lottery game in which the player immediately learns whether the player has won.), wherein the lottery ticket comprises a physical substrate (” Paragraph 14 “the card is printed indicating the prize that is awarded”).  .  Although Marshall does not teach  purchasing of the lottery ticket, this is taught in Zygula, thus the invention is taught in combination, as Zygula teaches purchasing of a lottery ticket as described above, and Marshall teaches initiating the game immediately after the receipt of payment for the good or service.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zygula with Marshall in order to allow for the user to receive the good or service as the prize of the award for increased excitement of the player.
In claim 3, Zygula discloses providing a purchase price for the lottery ticket (paragraph 7, the $0.25 is the purchase price)
In claims 5, Zygula discloses the purchase price is determined based on a value of the at least one good or service purchased as part of the purchase transaction (paragraph 7, the purchase price is based upon the amount remaining to round up to the next dollar, which is based on the purchase price of the at least one good, such as the amount being $16.75 leaving $0.25 remaining to round up)
In claim 6, Zygula discloses the purchase price is a difference of the value of the at least one good or service purchased and a next, greater whole dollar amount (paragraph 7)
In claim 7, Zygula discloses communicating the result comprises information a purchaser of the lottery ticket that the lottery ticket is a winning ticket (paragraph 8-11, distributing the winning amount is informing the purchaser that the lottery ticket is a winning ticket)
	In claims 8 and 11, Marshall discloses communicating the result comprises providing the purchaser with a stored value card which is loaded with an amount equal to a winning value amount for the lottery ticket, comprising providing an electronic stored value card (paragraph 63 discloses a coupon which would be a stored value card.  Further, this is disclosed in the alternative by paragraphs 13-14 discloses that a prize is provided which is the provision of a good or service at a reduced or no cost, on either a scratch off or on an electronic computer.  This reads on an electronic stored card, as the prizes are on an electronic account)
	In claim 10, Marshall discloses activating a redemption indicia on the lottery ticket 
	In claim 12, Marshall discloses communicating the result comprises providing the purchaser with a winning value amount for the lottery ticket (paragraph 63)
In claim 13, Zygula discloses providing the purchaser with a winning value amount for the lottery ticket (paragraph 8-11)
In claim 14, Marshall discloses providing the purchase with a winning value amount for the lottery ticket comprising refunding the purchaser an amount equal to the purchase transaction (paragraph 13 “a prize for winning the lottery may be the provision of the good or service at […] no cost”)	In claim 16, Zygula discloses the lottery ticket provider provides a lottery ticket (paragraph 7) however Zygula fails to disclose the purchase of the lottery ticket initiates the lottery game, however Marshall discloses an instant win type lottery game in which the player immediately learns whether the player has won the lottery (paragraph 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zygula with Marshall in order to offer a wider range of gambling options to the customer.
	In claim 17, Zygula disclose a wager amount required to purchase the lottery ticket is provided by the lottery ticket provider (paragraph 7 discloses the price amount of $0.25 is provided as information to the user.)
In claim 19, Zygula discloses the purchase price is determined based on a value of the at least one good or service purchased as part of the purchase transaction (paragraph 7, the purchase price is based upon the amount remaining to round up to the next dollar, which is based on the purchase price of the at least one good, such as the amount being $16.75 leaving $0.25 remaining to round up)
In claim 20, Zygula discloses the purchase price is a difference of the value of the at least one good or service purchased and a next, greater whole dollar amount (paragraph 7)
In claim 21, Zygula discloses processing the lottery ticket purchase (paragraph 7) Marshall discloses receiving an activation message from a retailer of a plurality of retailers wherein the purchase transaction is initiated at a point of sale of the retailer (paragraph 13, the user pays a bill at the service provider, and in response the activation message is provided of the award)
In claim 22, Marshall discloses the activation message enables the lottery ticket to be used as payment in a subsequent purchase transaction (paragraph 63 describes awarding a coupon which is a (partial) payment in a subsequent purchase transaction)
In claim 23, Marshall discloses the lottery ticket provider is the lottery game provider (paragraph 13, the bill is received and then the system provides the lottery ticket to the user.  Paragraph 33 “the program may be administered by the same organization that engages in the interactions with individuals”)
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zygula in view of Marshall in further view of Packes (US 20050014551)
	In claims 4 and 18, Zygula in view of Marshall fails to disclose that the purchase price is a fixed amount, however Packes discloses a lottery ticket with fixed purchase price (paragraph 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zygula in view of Marshall with Packes in order to allow for the player to purchase a full lottery ticket to increase their winnings
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
	Applicant provided a variety of identical arguments as were provided in the previous response, as such a copy of the previous rebuttal is set forth in the following two paragraphs:
Applicant now positively recites establishing the winning value at a time of the purchase transaction, and argues “the final office action admits that Marshall fails to disclose the instantly amended claim element”, this is a gross misreading of Examiner’s statement, where Applicant provided a variety of reasons why Examiner believes that Marshall does teach this limitation argued (despite it not being previously claimed).  As stated previously, applicant argues that “the winning value is not established at a time of the purchase transaction because it cannot be established until the prescribed period of time has elapsed”.  There is no reason that this is the case, and this argument is directly contradictory to Marshall’s disclosure which positively recites that the value is established at a time of the purchase transaction.  As stated before paragraph 14 of Marshall states that “the card is printed indicating the prize that is awarded”, and the player “immediately knows whether the player has won the aspect of the lottery program”.  Paragraph 13 states “the calculation of the size or value of the lottery prize or reward may be based on part on the measured number of days in advance of the applicable bill”  Thus the prize value is calculated and established and then printed.  Applicant has wholly failed to respond to the disclosure of establishing a prize value at the time of purchase transaction positively recited in Marshall paragraph 13.  Further, applicant does not claim that the “winning amount” is a cash payout, as applicant claims “a winning amount” but does not state what it is a winning amount of, thus the value of the prize doesn’t need to necessarily be established.   Further, nothing within the prior art appears to indicate that the prescribed period of time would need to elapse before the amount could be determined anyway, as it is common for services such as cable television to be charged on a monthly basis rather than based on the amount of usage. 
	Applicant argues again that Marshall fails to disclose the lottery game is initiated upon the processing of the purchase of the lottery ticket.  As previously stated, the lottery game is initiated in response to the payment of the bill of Marshall, wherein the player “immediately learns whether the player has won that aspect of the lottery ticket”.  Zygula is relied upon to teach purchasing of the lottery ticket.  Applicant has argued that the prior art is initiated at the time of manufacture of the lottery ticket, however applicant provides no guidance as to what applicant thinks is required by the word “initiating” that would mean that “initiating” may only be interpreted as the time at which a lotto ticket is manufactured.  Examiner has interpreted “initiating” as per a dictionary definition of “cause (a process or action) to begin”.  As such the broadest reasonable interpretation of the term initiating may refer to a variety of actions which may be reasonably interpreted as the “beginning” of the lottery process.  In this case, in Marshall the payment occurs and then the lottery ticket is provided to the user, which examiner has interpreted as is initiation of the lottery game, as it causes the process of the user learning whether or not they have won to begin.
	Applicant states “there are not a variety of actions which can be reasonable interpreted as the beginning of a lottery process.  If a lottery ticket is created for the lottery process, as is disclosed in Marshall, the creation of the lottery ticket is the beginning of the lottery process”.  Applicant provides no guidance for this finding, and Examiner disagrees with this unevidenced declarative statement for a variety of reasons.  The terms are to be given the broadest reasonable interpretation.  Even if Examiner were to agree with applicant’s action as a potential initiation of a game, it would not preclude other interpretations.   If applicant were to declare the point of manufacture to be the clear cut initiation of a lottery game, Examiner contends that the instant application’s initiation of the lottery process would begin either at the time of the manufacture of the computer, or the time of the writing of the computer program which creates the lottery ticket.  In this narrow interpretation, Applicant would not have support for the language within the claims. Applicant’s interpretation would mean that there is only one reasonable interpretation of “initiation of a game of Monopoly”, which would be when the board is printed.  Not only does Examiner disagree with Applicant’s definition for being too narrow, Examiner would not necessarily believe that “at the time of manufacture” would be a reasonable interpretation of initiating under BRI.  Applicant’s claims do not state “and the lottery game is manufactured upon the processing of the purchase of the lottery ticket”.
Applicant argues that the physical substrate overcomes the 101 rejection, examiner disagrees as set forth in the rejection above.  Applicant specifically argues that the physical substrate is integral to the claims.  However this is not integral to the invention, and is deemed insignificant extra solution activity which is not necessary to the claims.  Instant application paragraph [0020] describes redemption of winnings wherein the ticket distributor sends a message to the POS to indicate a different tender type and amount to be paid out, or receipt of a cash value reward via the loyalty app, thus removing the need of the physical substrate.  As such, the printing of the play my bill ticket is interpreted as insignificant extra solution activity.  This argument has been previously presented, and has been provided in the rejection previously, and has not been responded to by applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS H HENRY/Examiner, Art Unit 3715